Exhibit 10.15

FOREST CITY REALTY TRUST, INC.
DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS
Forest City Enterprises, Inc. established, effective as of January 1, 1999, the
Forest City Enterprises, Inc. Deferred Compensation Plan For Nonemployee
Directors. The Plan was established for the purpose of providing funds upon
termination of service of nonemployee directors of Forest City Enterprises, Inc.
It was intended that the Plan would assist in attracting and retaining qualified
individuals to serve as directors.
The Fourth Amendment to the Plan permanently froze all benefits hereunder (other
than gains, losses, interest and earnings credited to a Director’s Account)
effective as of December 31, 2004. In furtherance of, but without limiting the
foregoing, no new Participants may join the Plan after December 31, 2004, no
amounts may be deferred under the Plan after December 31, 2004, and the only
amounts that shall be allocated to a Director’s Account under the Plan after
December 31, 2004 shall be gains, losses, interest and earnings credited on
Account balances under the Plan as of December 31, 2004.
Pursuant to the Assignment and Assumption Agreement by and between Forest City
Enterprises, Inc. and Forest City Realty Trust, Inc. (the “Company”) dated as of
December 31, 2015 (the “Assignment Agreement”), Forest City Enterprises, Inc.
assigned to the Company sponsorship of the Plan and the Company assumed
sponsorship of the Plan, amended and restated as set forth herein, effective as
of the Effective Time (as defined below). Under the Assignment Agreement, Forest
City Enterprises, Inc. (for itself and on behalf of its successors) has agreed
to pay, perform, and discharge any and all obligations under the Plan that
accrued prior to the Effective Time and the Company has agreed to pay, perform,
and discharge any and all obligations under the Plan that accrue on or after the
Effective Time.
Nothing contained herein is intended to materially enhance a benefit or right
existing under the Plan as in effect on October 3, 2004, or to add a new
material benefit or right. It is intended that all benefits payable under the
Plan shall be exempt from the application of Section 409A of the Code (as
defined below).
ARTICLE I
DEFINITIONS
For the purposes hereof, the following words and phrases shall have the meanings
set forth below, unless their context clearly requires a different meaning:
1.    “Account” shall mean the bookkeeping account(s) maintained by the
Committee on behalf of each Participant pursuant to Section 4 of Article II that
is credited with Fees which are deferred by a Participant, and the gains,
losses, interest and other earnings on such amounts as determined in accordance
with Section 4 of Article II.
2.    “Beneficiary” or “Beneficiaries” shall mean the person or persons,
including one or more trusts, designated by a Participant in accordance with the
Plan to receive payment of the remaining balance of the Participant’s Account in
the event of the death of the Participant prior to receipt of the entire amount
credited to the Participant’s Account.




--------------------------------------------------------------------------------


3.    “Board” shall mean the Board of Directors of the Company.
4.    “Change in Control” shall mean that:
(i)    The Company is merged or consolidated or reorganized into or with another
corporation or other legal person, and as a result of such merger, consolidation
or reorganization less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such transaction is held in the aggregate by
either (a) the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such transaction or (b) Permitted Holders;
(ii)    The Company sells or otherwise transfers all or substantially all of its
assets to any other corporation or other legal person, and as a result of such
sale or transfer less than a majority of the combined voting power of the
securities of such corporation or person that are outstanding immediately
following the consummation of such sale or transfer is held in the aggregate by
either (a) the holders of Voting Stock (as hereinafter defined) of the Company
immediately prior to such sale or transfer or (b) Permitted Holders;
(iii)    There is a report filed on Schedule 13D or Schedule 14D-1 (or any
successor schedule, form or report) thereto, each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that any person (as the term “person” is used in Section 13(d)(3) or Section
14(d)(2) of the Exchange Act) other than a Permitted Holder has become the
beneficial owner (as the term “beneficial owner” is defined under Rule 13d-3 or
any successor rule or regulation promulgated under the Exchange Act) of
securities representing 20 percent or more of the combined voting power of the
then-outstanding securities entitled to vote generally in the election of the
Board (the “Voting Stock”);
(iv)    The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction, other
than with respect to a Permitted Holder; or
(v)    If during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority of the members thereof, unless the election, or
the nomination for election by the Company’s stockholders, of each member of the
Board first elected during such period was approved by a vote of at least
two-thirds of the members of the Board then still in office who were members of
the Board at the beginning of any such period.
Notwithstanding the foregoing provisions of subsection (iii) or (iv) hereof, a
“Change in Control” shall not be deemed to have occurred for purposes of the
Plan, either (1) solely because the Company, a Subsidiary, or any employee stock
ownership plan or other employee benefit plan sponsored by the Company or a
Subsidiary, files or becomes obligated to file a report or a proxy statement
under or in response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A
(or

2

--------------------------------------------------------------------------------


any successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by it of shares of Voting Stock, whether in
excess of 20 percent or otherwise, or because the Company reports that a change
in control of the Company has or may have occurred or will or may occur in the
future by reason of such beneficial ownership or (2) solely because of a change
in control of any Subsidiary. Notwithstanding the foregoing provisions of
subsections (i-iv) hereof, if, prior to any event described in subsections
(i-iv) hereof that may be instituted by any person who is not an officer or
director of the Company, or prior to any disclosed proposal that may be
instituted by any person who is not an officer or director of the Company that
could lead to any such event, management proposes any restructuring of the
Company that ultimately leads to an event described in subsections (i-iv) hereof
pursuant to such management proposal, then a “Change in Control” shall not be
deemed to have occurred for purposes of the Plan.
5.    “Class A Common Shares” shall mean the Class A Common Shares of the
Company, or any security into which such shares may be changed, as determined by
the Committee in its sole discretion, (i) in the event of a change in the
outstanding Class A Common Shares or in the capital structure of the Company by
reason of any share dividend, share split, reverse share split,
recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change in the capitalization of the Company or (ii) in the
event of any change in applicable laws or any change in circumstances which
results in or would result in any substantial dilution or enlargement of the
rights of any Participant in the Plan or which otherwise warrants equitable
adjustment because it interferes with the intended operation of the Plan.
6.    “Code” shall mean the Internal Revenue Code of 1986, as amended.
7.    “Committee” shall mean the Corporate Governance and Nominating Committee
of the Board or such other committee as may be authorized by the Board to
administer the Plan.
8.    “Director” shall mean a member of the Board.
9.    “Disability” shall have the meaning given to such term in the Company’s
Long Term Disability Plan, as amended from time to time (or, if none, the
long-term disability plan of Forest City Employer, LLC or its successor).
10.    “Effective Time” shall mean 11:59 p.m. on December 31, 2015.
11.    “Election Agreement” shall mean an agreement in the form designated from
time to time by the Committee.
12.    “Eligible Director” shall mean a Director who is not an employee of the
Company or any of its Subsidiaries. An Eligible Director shall continue as such
until the earlier of the date he or she (i) ceases to be a Director or (ii)
becomes an employee of the Company or any of its Subsidiaries.





3

--------------------------------------------------------------------------------


13.    “Fee” or “Fees” shall mean any compensation payable in cash to a Director
for his or her services as a member of the Board or any committee thereof.
14.    “Insolvent” shall mean that the Company has become subject to a pending
voluntary or involuntary proceeding under the United States Bankruptcy Code or
has become unable to pay its debts as they mature.
15.    “Participant” shall mean any Eligible Director who has at any time
elected to defer the receipt of Fees in accordance with the Plan and who, in
conjunction with his or her Beneficiary, has not received a complete
distribution of the amount credited to his or her Account.
16.    “Permitted Holder” shall mean (i) any of Samuel H. Miller, Albert B.
Ratner, Charles A. Ratner, James A. Ratner, Ronald A. Ratner, Nathan Shafran or
any spouse of any of the foregoing, and any trusts for the benefit of any of the
foregoing, (ii) RMS, Limited Partnership and any general partner or limited
partner thereof and any person (other than a creditor) that upon the dissolution
or winding up of RMS, Limited Partnership receives a distribution of capital
stock of the Company, (iii) any group (as defined in Section 13(d) of the
Exchange Act) of two or more persons or entities that are specified in the
immediately preceding clauses (i) and (ii), and (iv) any successive
recombination of the persons or groups that are specified in the immediately
preceding clauses (i), (ii) and (iii).
17.    “Plan” shall mean this Forest City Realty Trust, Inc. Deferred
Compensation Plan For Nonemployee Directors and, for periods prior to the
Effective Time, the Forest City Enterprises, Inc. Deferred Compensation Plan For
Nonemployee Directors.
18.    “Subsidiary” shall mean any corporation, joint venture, partnership,
unincorporated association or other entity in which the Company has a direct or
indirect ownership or other equity interest and directly or indirectly owns or
controls 50 percent or more of the total combined voting or other
decision-making power.
19.    “Year” shall mean a calendar year.
ARTICLE II
ELECTION TO DEFER
1.    Eligibility and Participation. An Eligible Director may elect to defer
receipt of 50% or 100% of his or her Fee for any Year in accordance with Section
2 of this Article. An Eligible Director’s entitlement to defer shall cease with
respect to the Year following the Year in which he or she ceases to be an
Eligible Director.
2.    Election to Defer. An Eligible Director who desires to defer all or part
of his or her Fee pursuant to the Plan must defer 50% or 100% of such Fee
pursuant to the Plan and must complete and deliver an Election Agreement to the
Committee before the first day of the Year for which such compensation would
otherwise be paid. An Eligible Director who timely delivers an executed Election
Agreement to the Committee shall be a Participant. An Election Agreement that is
timely delivered to the Committee shall be effective for the succeeding Year
and, except as otherwise specified by an Eligible Director in his or her
Election Agreement, shall continue to be effective

4

--------------------------------------------------------------------------------


from Year to Year until revoked or modified by written notice to the Committee
or until terminated automatically upon either the termination of the Plan, the
Company becoming Insolvent or the Participant ceasing to be a Director. In order
to be effective to revoke or modify an election relating to Fees otherwise
payable in any particular Year, a revocation or modification must be delivered
prior to the beginning of the first Year of service for which such compensation
is payable. Notwithstanding the above, in the event that a Director first
becomes an Eligible Director during the course of a Year, rather than as of the
first day of a Year, the Eligible Director’s Election Agreement must be filed no
later than thirty (30) days following the date the Director first becomes an
Eligible Director, and such Election Agreement shall be effective only with
regard to Fees earned following the filing of the Election Agreement with the
Committee. Any Participant receiving the Committee’s written authorization
pursuant to Section 3 of this Article II to defer all or a part of his or her
Fee to a date after the Participant’s retirement date, or to a date prior to the
Participant’s retirement date, must deliver an Election Agreement to the
Committee at least two (2) years in advance of the date the Participant elects
to have the benefit payments commence under the terms of Section 5 of this
Article II. Notwithstanding any provision of the Plan to the contrary, (i) no
person shall become a Participant under the Plan after December 31, 2004 and
(ii) no Fees may be deferred pursuant to the Plan after December 31, 2004.
3.    Amount Deferred; Period of Deferral. A Participant shall designate on the
Election Agreement whether 50% or 100% of his or her Fee is to be deferred.
Unless the Committee permits (by written authorization) a Participant to elect a
deferral period ending earlier or later than the Termination of Service Date
described hereafter, the applicable percentage(s) or dollar amount(s) of his or
her Fee shall be deferred until the date the Participant ceases to be a Director
by death, retirement or Disability or otherwise ceases to be a Director of the
Company (the “Termination of Service Date”). Notwithstanding the foregoing, the
Committee may, in its sole discretion, permit (by written authorization) a
Participant to defer the applicable percentage(s) or dollar amount(s) of his or
her Fee (a) to a date after the Participant’s retirement date, or (b) to a date
that precedes the Participant’s stated retirement date and that is at least two
(2) years after the date of the election, provided the Participant shall timely
file an Election Agreement in accordance with Article II, Section 2. The
Committee may, in its sole discretion, permit (by written authorization) a
Participant to modify or revoke any such election at any time and from time to
time by the filing of a later written election with the Committee, provided,
however, that any election made less than one year prior to the Participant’s
Termination of Service Date, or less than two years prior to the date the
Participant elects to have the benefit payments commence, shall not be valid,
and in such case, payment shall be made in accordance with the latest valid
election of the Participant. Notwithstanding the foregoing, the Committee’s
right to exercise discretion hereunder shall be limited to the extent necessary
to ensure that amounts deferred under the Plan are not subject to Code Section
409A.
4.    Accounts; Earnings. Fees that a Participant elects to defer shall be
treated as if they were set aside in an Account on the date the Fees would
otherwise have been paid to the Participant.
(i)    Such Account will be credited with gains, losses, interest and other
earnings based on investment directions made by the Participant, in accordance
with investment deferral crediting options and procedures established by the
Committee, which shall include procedures for prospective investment directions
with respect to Fees that are to be deferred

5

--------------------------------------------------------------------------------


under the Plan. The Committee may change the investment deferral crediting
options and procedures from time to time; provided that the Committee’s right to
change such options and procedures shall be limited to the extent necessary to
ensure that amounts deferred under the Plan are not subject to Internal Revenue
Code Section 409A. Unless otherwise specified by the Committee, the investments
in which a Participant’s Account may be deemed invested are (a) an interest
bearing obligation specified by the Committee from time to time and (b) Class A
Common Shares. Participants shall be permitted to reallocate the deemed
investment of their Accounts between such deemed investment options only as and
to the extent determined by the Committee. Any dividends deemed payable with
respect to Class A Common Shares that are deemed credited to a Participant’s
Account shall be credited to the Participant’s Account and shall be deemed
reinvested in Class A Common Shares.
(ii)    By electing to defer any amount pursuant to the Plan, each Participant
shall thereby acknowledge and agree that the Company is not and shall not be
required to make any investment in connection with the Plan, nor is it required
to follow the Participant’s investment directions in any actual investment it
may make or acquire in connection with the Plan. Any amounts credited to a
Participant’s Account with respect to which a Participant does not provide
investment direction shall be credited with gains, losses, interest and other
earnings as if such amounts were invested in an investment option to be selected
by the Committee in its sole discretion. Each Participant shall be 100% vested
in the entire amount credited to his or her Account at all times.
5.    Payment of Account. The amount of a Participant’s Account shall be paid as
provided in this Section 5.
(i)    The amount of a Participant’s Account attributable to deferral of Fees
(and gains, losses, interest and other earnings thereon) shall be paid to the
Participant in a lump sum or in a number of annual installments (not in excess
of fifteen (15) installments) as designated by the Participant in the Election
Agreement. Distributions shall be made in cash or in Class A Common Shares (with
fractional shares paid in cash), or any combination thereof, as elected by the
Participant, provided, however, that Class A Common Shares shall only be
distributable with respect to that portion of a Participant’s Account that is
deemed invested in such shares at the time of distribution. The lump sum payment
or the first annual installment, as the case may be, shall be made as soon as
practicable following the end of the period of deferral as specified in Section
3 of this Article. In the event that the Account is paid in installments, the
amount of each installment shall be equal to the quotient obtained by dividing
the Participant’s Account balance as of the date of such installment payment by
the number of installment payments remaining to be made to or in respect of such
Participant at the time of the calculation. In the event that the Account is
paid in installments, the amount credited to the Participant’s Account remaining
unpaid shall continue to be credited with gains, losses, interest and other
earnings as provided in Section 4 of this Article.
(ii)    Notwithstanding the payment terms designated by a Participant on the
Election Agreement, but subject to the approval of the Committee as described
below in this Section, a Participant may elect to change the form of payment of
his or her Account to a form of payment otherwise permitted under Section 5(i)
of this Article II; provided such

6

--------------------------------------------------------------------------------


election shall be in writing on a form provided by the Committee, and provided
further that any election made less than one year prior to the date the
Participant ceases to be a Director by death, retirement, Disability or
otherwise shall not be valid, and in such case, payment shall be made in
accordance with the Participant’s original Election Agreement. Any such election
may be changed or revoked by the Participant at any time and from time to time
by the filing of a later written election with the Committee provided that any
election made less than one year prior to the date the Participant ceases to be
a Director by death, retirement, Disability or otherwise shall not be valid, and
in such case, payment shall be made in accordance with the latest valid election
of the Participant. The payment of a lump sum amount, or the payment of a number
of approximately equal annual installments, not in excess of fifteen (15)
payments, as designated by the Participant in the Election Agreement, to a
Participant (or his or her Beneficiary or Beneficiaries) pursuant to this
Section shall discharge all obligations of the Company to such Participant (and
his or her Beneficiaries) under the Plan.
6.    Death of a Participant. In the event of the death of a Participant, the
remaining amount of the Participant’s Account shall be paid to the Beneficiary
or Beneficiaries designated in a writing substantially in the form attached
hereto as Exhibit A (the “Beneficiary Designation”) in accordance with the
Participant’s latest valid election, or in accordance with a special payment
election filed by the Participant with the Committee that is to be operative and
override any other payment election filed by the Participant in the event of the
death of the Participant. A Participant’s Beneficiary Designation may be changed
at any time prior to his or her death by the execution and delivery of a new
Beneficiary Designation. The Beneficiary Designation on file with the Company
(including any Beneficiary Designation on file with Forest City Enterprises,
Inc. immediately prior to the Effective Time) that bears the latest date at the
time of the Participant’s death shall govern. In the absence of a Beneficiary
Designation or the failure of any Beneficiary to survive the Participant, the
amount of the Participant’s Account shall be paid to the Participant’s estate in
a lump sum amount in cash within 90 days after the appointment of an executor or
administrator. In the event of the death of the Beneficiary or Beneficiaries
after the death of a Participant, any amount remaining in the Account shall be
paid in a lump sum amount in cash to the estate of the last surviving
Beneficiary within 90 days after the appointment of an executor or
administrator.
7.    Small Payments. Notwithstanding the foregoing, if installment payments
elected by a Participant would result in a payment of less than $500, the entire
amount of the Participant’s Account may at the discretion of the Committee be
paid in a lump sum amount in cash in accordance with Section 5 of this Article.
8.    Acceleration.
(i)    Notwithstanding the above, in the event of an unforeseeable emergency, as
defined in section 1.457-2(h)(4) and (5) of the Income Tax Regulations, that is
caused by an event beyond the control of the Participant or Beneficiary and that
would result in severe financial hardship to the individual if acceleration were
not permitted, the Committee may in its sole discretion accelerate the payment
to the Participant or Beneficiary of the amount of his or her Account, but only
up to the amount necessary to meet the emergency.

7

--------------------------------------------------------------------------------


(ii)    Notwithstanding any other provision of the Plan, the Participant, or his
or her Beneficiary in the event of his or her death, shall be permitted, at any
time, to make an election to receive, payable as soon as practicable after such
election is received by the Committee, the remaining amount of the Account in
the form of a single lump sum, if (and only if) the Account is reduced by 10%,
which 10% amount shall thereupon irrevocably be forfeited.
(iii)     Amounts payable under paragraphs (i) and (ii) of this Section 8 of
Article II shall only be payable in cash, and shall not be payable in Class A
Common Shares.
ARTICLE III
ADMINISTRATION
The Committee, shall be responsible for the general administration of the Plan
and for carrying out the provisions hereof. The Committee shall have all such
powers as may be necessary to carry out the provisions of the Plan, including
the power to (i) resolve all questions relating to eligibility for participation
in the Plan and the amount in the Account of any Participant and all questions
pertaining to claims for benefits and procedures for claim review, (ii) resolve
all other questions arising under the Plan, including any factual questions and
questions of construction, and (iii) take such further action as the Committee
shall deem advisable in the administration of the Plan. The actions taken and
the decisions made by the Committee hereunder shall be final and binding upon
all interested parties. The Committee shall provide a procedure for handling
claims of Participants or their Beneficiaries under the Plan. Such procedure
shall provide adequate written notice within a reasonable period of time with
respect to the denial of any such claim as well as a reasonable opportunity for
a full and fair review by the Committee of any such denial. It is intended that
no action be taken with respect to the Plan that would cause amounts deferred
under the Plan to be subject to Code Section 409A. The Plan shall be
administered in a manner that effects such intent. In furtherance of, but
without limiting the foregoing, the Committee (i) shall not have the right to
exercise its discretion under the Plan or to interpret the Plan in a manner that
would cause amounts deferred under the Plan to be subject to Code Section 409A
and (ii) is authorized to adopt rules or regulations deemed necessary or
appropriate to ensure that amounts deferred under the Plan are not subject to
Code Section 409A.
ARTICLE IV
AMENDMENT AND TERMINATION
The Company reserves the right to amend or terminate the Plan at any time by
action of the Board or Committee; provided, however, that no such action shall
adversely affect any Participant or Beneficiary who has an Account, or result in
any change in the timing or manner of payment of the amount of any Account
(except as otherwise permitted under the Plan), without the consent of the
Participant or Beneficiary; and provided further that such consent shall not
apply to any amendment or termination deemed necessary by the Company to ensure
that amounts deferred under the Plan are not subject to Code Section 409A.



8

--------------------------------------------------------------------------------


ARTICLE V
MISCELLANEOUS
1.    Non-alienation of Deferred Compensation. Except as permitted by the Plan,
no right or interest under the Plan of any Participant or Beneficiary shall,
without the written consent of the Company, be (i) assignable or transferable in
any manner, (ii) subject to alienation, anticipation, sale, pledge, encumbrance,
attachment, garnishment or other legal process or (iii) in any manner liable for
or subject to the debts or liabilities of the Participant or Beneficiary.
2.    Interest of Participant. The obligation of the Company under the Plan to
make payment of amounts reflected in an Account merely constitutes the unsecured
promise of the Company to make payments from its general assets and no
Participant or Beneficiary shall have any interest in, or a lien or prior claim
upon, any property of the Company. Further, no Participant or Beneficiary shall
have any claim whatsoever against any Subsidiary for amounts reflected in an
Account. Nothing in the Plan shall be construed as guaranteeing that an Eligible
Director shall remain a Director. It is the intention of the Company that the
Plan be unfunded for tax purposes. The Company may create a trust to hold funds
to be used in payment of its obligations under the Plan, and may fund such
trust; provided, however, that any funds contained therein shall remain liable
for the claims of the Company’s general creditors. Notwithstanding the above,
upon the earlier to occur of (i) a Change in Control or (ii) a declaration by
the Board that a Change in Control is imminent, the Company shall promptly to
the extent it has not previously done so:
(a)    establish an irrevocable trust, generally consistent with the provisions
of Revenue Procedure 92-64 (the funds of which shall be subject to the claims of
the Company’s general creditors), to hold funds to be used in payment of its
obligations under the Plan; and
(b)    transfer to the trustee of such trust, to be added to the principal
thereof, an amount equal to (I) the aggregate amount credited to the Accounts of
all of the Participants and Beneficiaries under the Plan, less (II) the balance,
if any, in the trust at such time.
3.    Claims of Other Persons. The provisions of the Plan shall in no event be
construed as giving any other person, firm or corporation any legal or equitable
right as against the Company or any Subsidiary or the officers, employees or
directors of the Company or any Subsidiary, except any such rights as are
specifically provided for in the Plan or are hereafter created in accordance
with the terms and provisions of the Plan.
4.    Severability. The invalidity and unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted.
5.    Governing Law. The provisions of the Plan shall be governed and construed
in accordance with the laws of the State of Maryland.





9

--------------------------------------------------------------------------------


EXECUTED as of December 31, 2015.


FOREST CITY REALTY TRUST, INC.




By:                        
David J. LaRue
President, Chief Executive Officer and Director







10

--------------------------------------------------------------------------------






EXHIBIT A


FOREST CITY REALTY TRUST, INC.
DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS
BENEFICIARY DESIGNATIONS
In accordance with the terms and conditions of the Forest City Realty Trust,
Inc. Deferred Compensation Plan For Executives (the “Plan”), I hereby designate
the person(s) indicated below as my beneficiary(ies) to receive the amounts
payable under said Plan.
Name _______________________
 
Name _______________________
 
 
 
Portion of Account _________%
 
Portion of Account _________%
 
 
 
Address ______________________
 
Address ______________________
_____________________________
 
_____________________________
_____________________________
 
_____________________________
 
 
 
Social Sec. No. of
 
Social Sec. No. of
Beneficiary ___________________
 
Beneficiary ___________________
 
 
 
Relationship __________________
 
Relationship __________________
 
 
 
Date of Birth __________________
 
Date of Birth __________________



In the event that the above-named beneficiary(ies) predecease(s) me, I hereby
designate the following person as beneficiary(ies);
Name _______________________
 
Name _______________________
 
 
 
Portion of Account _________%
 
Portion of Account _________%
 
 
 
Address ______________________
 
Address ______________________
_____________________________
 
_____________________________
_____________________________
 
_____________________________
 
 
 
Social Sec. No. of
 
Social Sec. No. of
Beneficiary ___________________
 
Beneficiary ___________________
 
 
 
Relationship __________________
 
Relationship __________________
 
 
 
Date of Birth __________________
 
Date of Birth __________________


Exhibit A-1



--------------------------------------------------------------------------------








I hereby expressly revoke all prior designations of beneficiary(ies), reserve
the right to change the beneficiary(ies) herein designated and agree that the
rights of said beneficiary(ies) shall be subject to the terms of the Plan. In
the event that there is no beneficiary living at the time of my death, I
understand that the amounts payable under the Plan will be paid to my estate.


_________________
 
____________________
 
______________________________
Date
 
(Signature)
 
(Print or type name)












Exhibit A-2

